Citation Nr: 0002621	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service between 1965 and 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 



REMAND


In December 1998 the veteran expressed his desire to have a 
hearing before a member of the Board in Washington, D.C.  The 
veteran was scheduled for a hearing in Washington, D.C., in 
April 1999. 

In a statement dated in February 1999, the veteran canceled 
his hearing in Washington and asked that instead he be 
scheduled for a video hearing before a member of the Board at 
the RO.  In a statement dated in March 1999, the veteran's 
representative requested that such a hearing be scheduled at 
the RO.
 
In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:


The RO should schedule the veteran for a 
hearing to be conducted by a member of 
the Board with the use video conferencing 
techniques.  The RO should notify the 
veteran of the date, time and place of 
such a hearing by letter mailed to his 
current address of record. 

The purpose of this REMAND is to comply with due process 
requirements

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


